THE COURT.
In this action against a police officer of the city of Los Angeles for damages resulting from an alleged assault, summary judgment was entered in favor of defendant upon the ground that no claim had been filed, as some claims are required to be filed, under sections 363 and 376 of the city charter.  Subsequent to this ruling it was decided in Davis v. Kendrick, 52 Cal.2d 517 [341 P.2d 673], that a policeman is not an officer of the city within the meaning of the sections of the charter which require the filing of claims when the suit is to be against officers of the city.
The judgment is reversed.